United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, TRENTON
PROCESSING & DISTRIBUTION CENTER,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1752
Issued: June 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2009 appellant, through counsel, filed a timely appeal of the Office of
Workers’ Compensation Programs’ October 24, 2008 and May 7, 2009 merit decisions denying
his recurrence of disability claims. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a recurrence of disability
commencing November 10, 2007 causally related to his July 14, 2007 employment injuries.
On appeal, counsel contends that the Office’s decisions are contrary to fact and law.
FACTUAL HISTORY
The Office accepted that on July 14, 2007 appellant, then a 42-year-old flat sorter
machine clerk, sustained back, lumbosacral joint and left acromioclavicular sprains as a result of
loading mail into an overfilled cage at the employing establishment. Following his injury,
appellant performed limited-duty work as a manual clerk.

On March 26 and April 1, 2008 appellant filed claims (Form CA-7) for wage-loss
compensation (Form CA-7) for the period November 10, 2007 to March 28, 2008.
In a March 14, 2008 note, Dr. Joshua M. Zimmerman, an attending Board-certified
orthopedic surgeon, advised that appellant sustained an injury. He indicated with an affirmative
mark that the injury was due to the July 14, 2007 employment injuries. Appellant could return to
work with restrictions. In a March 14, 2008 medical report, Dr. Zimmerman reported tenderness
on physical examination of appellant’s cervical spine. He advised that appellant had issues
related to his cervical spine.
By letter dated April 2, 2008, the Office requested that appellant submitted a recurrence
of disability claim (Form CA-2a) for the period November 10, 2007 to March 28, 2008. It
addressed the medical and factual evidence he needed to submit to establish his claim.
A July 17, 2007 report which contained a physician’s illegible signature stated that
appellant sustained lumbosacral and left shoulder strains. Appellant could perform his regular
work duties with restrictions. In a September 6, 2007 report, Dr. Moti L. Tiku, a Board-certified
internist, advised that appellant had psoriatic arthritis. He was pleased on light-duty work for
three to six weeks with a gradual return to full-duty work.
In a March 21, 2008 report, Dr. Zimmerman advised that appellant’s neck injury required
physical therapy. On April 11, 2008 he reiterated that appellant sustained an injury causally
related to the July 14, 2007 employment injuries by an affirmative mark. In an April 11, 2008
report, Dr. Zimmerman advised that appellant’s neck pain had not improved but that appellant
could continue working four hours per day.
On April 16, 2008 appellant filed a Form CA-7 for the period March 29 through
April 11, 2008.
A report from appellant’s physical therapist addressed the treatment of appellant’s
cervical strain on April 18, 2008.
By letter dated April 24, 2008, the Office advised appellant to submit a Form CA-2a for
the claimed period of total disability from March 29 to April 11, 2008.
On April 29, 2008 appellant filed a Form CA-2a alleging that he sustained a recurrence of
disability on December 4, 2007. He stopped work on December 4, 2007 because his neck and
shoulder pain worsened. Appellant stated that, following his employment injuries, he performed
light-duty work, 32 hours per week from January 20 to February 15, 2008, six hours per day
from February 15 to March 14, 2008 and four hours per day beginning March 14, 2008. He
contended that his current condition was caused by the July 14, 2007 employment injuries
because it had worsened since that date. On the claim form, the employing establishment stated
that appellant was working four hours per day.
A December 31, 2007 report from Dr. Natalio Damien, Jr., a Board-certified radiologist,
advised that a magnetic resonance imaging (MRI) scan of the cervical spine showed moderate
disc bulging at C5-6 impressing on the anterior thecal sac. He also noted moderate diffuse
sphenoidal and ethmoidal sinusitis.

2

In form reports dated January 4 to June 6, 2008, Dr. Zimmerman noted that appellant
sustained an injury causally related to the July 14, 2007 employment injuries by an affirmative
mark. He advised that appellant was totally disabled for work for two weeks. Dr. Zimmerman
stated that appellant could work with restrictions. In a February 15, 2008 report, he advised that
appellant sustained shoulder and upper arm injuries.
In an April 17, 2008 report, Dr. Francisco I. Del Valle, a Board-certified physiatrist,
reviewed a history of appellant’s July 14, 2007 employment injury, medical treatment and family
and social background. He listed his findings on physical examination and diagnosed cervical
radiculopathy and secondary segmental dysfunction with myofascial pain of the cervical spine.
In reports dated August 5, 2008, Dr. Zimmerman advised that appellant had cervical back
and shoulder pain. In a January 18, 2008 prescription, he ordered physical therapy to treat
appellant’s cervical pain. On July 8, 2008 Dr. Zimmerman advised that appellant was totally
disabled for work.
By decision dated October 24, 2008, the Office denied appellant’s claims for recurrence
of disability. It found the medical evidence of record insufficient to establish that he was totally
disabled from December 4, 2007 to January 19, 2008 due to his July 14, 2007 employment
injuries.
In a November 2, 2008 letter, appellant, through counsel, requested a telephonic hearing
before an Office hearing representative and submitted reports dated November 4 and
December 8, 2008 from Dr. Zimmerman.
In a November 18, 2008 prescription, Dr. Indravadan T. Patel, a Board-certified internist,
ordered an epidural injection and advised that appellant was unable to work for four weeks.
In a December 11, 2008 report, Dr. Del Valle stated that the results of
electromyogram/nerve conduction (EMG/NC) studies revealed left C6 radiculopathy,
concomitant left median nerve entrapment and left carpal tunnel syndrome. Dr. Zimmerman
ordered diagnostic testing of the lumbar spine to determine whether appellant had a herniated
nucleus pulposus.
At the February 10, 2009 hearing, appellant testified that, after being placed on total
disability by Dr. Tiku, he was released to limited-duty work from January to August 2008 by
Dr. Zimmerman. He worked from four to six hours a day. Appellant was placed off work by
Dr. Zimmerman commencing August 2008. He did not receive any compensation for the
difference between the hours he actually worked and the hours he would have worked prior to
his partial disability or for the period of total disability.
In a February 3, 2009 report, Dr. Zimmerman listed his findings on physical examination
and diagnosed possible herniated nucleus pulposus. In a February 27, 2009 note, he diagnosed
back strain causally related to the July 14, 2007 employment injuries as indicated by an
affirmative mark. In reports dated February 5 and March 2, 2009, Dr. Zimmerman again listed
back pain and an acromioclavicular joint injury.

3

A February 22, 2009 report from Dr. Thurairasah Vijayanathan, a Board-certified
radiologist, reviewed the results of an MRI scan of the lumbar spine which demonstrated a slight
annular disc bulging at L5-S1 and no evidence of spinal stenosis.
In a December 11, 2008 disability certificate, Dr. Del Valle reiterated his diagnosis of
cervical radiculopathy and that appellant was unable to work from December 17, 2008 to
April 5, 2009. In a February 26, 2009 report, he stated that appellant received two cervical
epidural injections to treat chronic cervical radiculopathy. Dr. Del Valle complained about neck
pain with stiffness and low back pain radiating pain down his right leg. He listed findings on
physical examination and diagnosed significant axial neck pain that may have been related to
appellant’s cervical facet arthropathy which resulted from his psoriatic arthritis. Dr. Del Valle
also advised that appellant had a recent onset of lumbar radiculopathy.
By decision dated May 7, 2009, an Office hearing representative affirmed the October 24,
2008 decision. The hearing representative found that appellant failed to establish that he
sustained a recurrence of disability commencing November 2007 causally related to the July 14,
2007 employment injuries.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.1 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.2
When an employee who is disabled from the job he held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that he can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that he cannot perform such limited-duty work. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.3
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the

1

20 C.F.R. § 10.5(x).

2

Id.

3

Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986).

4

accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.4
ANALYSIS
The Office accepted that appellant sustained back, lumbosacral joint and left
acromioclavicular sprains on July 14, 2007 while in the performance of duty. Following injury,
appellant performed limited light-duty work. He claimed a partial and total disability
commencing November 10, 2007 causally related to his accepted employment injuries.
Appellant must demonstrate either that his conditions changed such that he could not perform the
light-duty activities required by his modified job or that the requirements of the limited lightduty jobs changed. The Board finds that the record contains no evidence that the limited lightduty job requirements were changed or withdrawn or that his employment-related conditions
changed to the point that he was precluded from engaging in limited light-duty work.
Dr. Zimmerman provided a series of form reports addressing his treatment of appellant
due to the July 14, 2007 employment injury. He supported causal relation by an affirmative
mark. Dr. Zimmerman either placed appellant on total disability for work or released him to
work with restrictions. The Board has held that form medical reports which only address causal
relationship with a check mark are insufficient to establish causal relationship and are of
diminished probative value.5 Dr. Zimmerman advised that appellant had issues with his cervical
spine with neck pain but did not diagnose a specific medical condition or explain how any
cervical condition was caused by the July 14, 2007 employment injury. He did not provide
adequate rationale explaining why appellant became disabled for work during the claimed period
due to the accepted employment injury. A mere medical conclusion without rationale for the
opinion reached is of diminished probative value.6
The February 27, 2009 note only opined that appellant’s back strain was causally related
to the accepted employment injury as indicated by an affirmative mark. Dr. Zimmerman did not
explain how the diagnosed condition was caused by the July 14, 2007 employment injuries.7 He
did not address how appellant sustained any disability commencing November 10, 2007 due to
the accepted back or left shoulder sprain. Dr. Zimmerman ordered physical therapy to treat
appellant’s cervical pain and diagnostic testing of his lumbar spine; but did not provide adequate
medical opinion addressing appellant’s disability commencing November 10, 2007 due to the
July 14, 2007 employment injury.
The evidence from Dr. Zimmerman does not provide any narrative opinion addressing
appellant’s incapacity from work from November 10, 2007 to March 28, 2008. While
Dr. Zimmerman indicated that appellant was totally disabled during the claimed period, he did
not provide any medical opinion explaining how the disability was related to the July 14, 2007
employment injury.
4

James H. Botts, 50 ECAB 265 (1999).

5

See Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

6

See Beverly A. Spencer, 55 ECAB 501 (2004).

7

See cases cited supra note 5.

5

In a February 3, 2008 report, Dr. Zimmerman stated that appellant sustained a “possible”
herniated nucleus pulposus. This diagnosis was speculative in nature, and, thus, insufficient to
establish appellant’s claim.8 Further, Dr. Zimmerman did not address how the diagnosed
condition was caused by the July 14, 2007 employment injuries. His February 15, 2008 note
stated that appellant could work with restrictions. Dr. Zimmerman did not address whether
appellant sustained any disability commencing November 10, 2007 due to the accepted
employment injuries. The Board finds that Dr. Zimmerman’s notes are insufficient to establish
appellant’s claim.
The remainder of the medical evidence is insufficient to establish that appellant sustained
a recurrence of disability. The July 17, 2007 report containing an illegible signature is of no
probative value as it is not certain that the author is a physician.9 Dr. Tiku’s September 6, 2007
report stated that appellant had psoriatic arthritis and he could perform light-duty work for three
to six weeks. This evidence predates the alleged recurrence of disability and thus, did not
address disability for the relevant period commencing November 10, 2007. The Board finds that
the evidence is insufficient to establish appellant’s claim.
The December 31, 2007 and February 22, 2009 diagnostic test results of Dr. Damien and
Dr. Vijayanathan regarding appellant’s cervical and lumbar conditions do not provide any
medical opinion addressing whether the diagnosed conditions are causally related to the July 14,
2007 employment injury. These reports, therefore, are insufficient to establish appellant’s claim.
Dr. Del Valle’s reports listed findings on physical examination. He diagnosed cervical
radiculopathy and secondary segmental dysfunction with myofascial pain of the cervical spine,
significant axial neck pain that may be related to appellant’s cervical facet arthropathy due to his
psoriatic arthritis and features of a recent onset of lumbar radiculopathy. Dr. Del Valle obtained
EMG/NC studies that revealed left C6 radiculopathy, concomitant left median nerve entrapment
and left carpal tunnel syndrome. He did not explain, however, whether any diagnosed conditions
were caused by the July 14, 2007 employment injury. Dr. Del Valle did not provide a medical
opinion addressing appellant’s disability for work commencing November 10, 2007 due to the
accepted conditions.
On a December 11, 2008 disability certificate, Dr. Del Valle diagnosed cervical
radiculopathy. He stated that appellant was totally disabled for work from December 17, 2008 to
April 5, 2009. On November 18, 2008 Dr. Patel prescribed an epidural injection to treat
appellant’s pain. He stated that appellant was totally disabled for work for four weeks. This
evidence is insufficient to establish appellant’s claim. Although Dr. Del Valle and Dr. Patel
stated that appellant was totally disabled during the claimed period, neither physician related the
disability to his accepted employment injuries. The condition of cervical radiculopathy has not
been accepted by the Office as employment related. The Board finds that these reports are
insufficient to establish appellant’s claim.
The April 18, 2008 report from appellant’s physical therapist is of no probative medical
value. A physical therapist is not a “physician” as defined under the Federal Employees’
8

L.R. (E.R.), 58 ECAB 369 (2007); Kathy A. Kelley, 55 ECAB 206 (2004).

9

See Merton J. Sills, 39 ECAB 572 (1988).

6

Compensation Act.10 This report does not constitute competent medical evidence to support
appellant’s recurrence of disability claim.
Appellant has not met his burden of proof in establishing that there was a change in the
nature or extent of the injury-related conditions or a change in the nature and extent of the
limited light-duty requirements which would prohibit him from performing the limited light-duty
position he assumed after he returned to work.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a recurrence of
total disability commencing November 10, 2007 causally related to his July 14, 2007
employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the May 7, 2009 and October 24, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: June 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See 5 U.S.C. § 8101(2); A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008).

7

